DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Acknowledgment is made of information disclosure statement(s) filed 1 February 2022 and 2 September 2021, respectively.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, in view of Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert. 

Regarding claim 1:	
	Parker discloses a method performed by a first electronic device configured to display augmented reality (AR) content (Parker ABSTRACT; Figure 4 and [0015] first electronic device HMD 102 is an AR device), the method comprising: 
 	obtaining measurement time information associated with a time when a pose of a user wearing the first electronic device is measured and measurement pose information associated with the measurement pose of a user, the measurement pose information including a location and gazing direction of the user (Parker discloses a subprocess 406 which includes determining a head pose and rotation in step 410 corresponding to the claimed location and gazing direction. Parker further discloses obtaining a time stamp at step 414 prior to sending information to compositor); 
 	generating a first report including the measurement time information and he measurement pose information (the transmitting of information corresponding to head rotation pose and timestamp at Parker figure 4 414 corresponds to the claimed generating); and 
 	displaying an AR image at the target point based on a predicted image (Parker Figure 4 426 – a time warped AR image is displayed based predicted quaternion 1 and quaternion q2). 
Parker does not disclose:
  i) transmitting the first report to a second electronic device and receiving, from the second electronic device, data of predicted image and a target point generated by the second electronic device, the predicted image for the target point being generated based on the first report; and 
ii) wherein the first report further includes capability information related to an image processing time of the first electronic device.
	However, Hicks discloses enhanced rendering by a wearable display attached to a tethered computer. More particularly, Hicks discloses transmitting detected information corresponding to position and orientation to the PC in step 406 of Figure 6 when the rate of the head motion is greater than a threshold in steps 404. The PC 110 which receives the orientation and position information renders a next frame and sends the frame back to the HMD 102 for local processing and display (Hicks Figure 6 418; see also [0038]). 
	It would have been obvious to modify Parker to include i) transmitting the first report to a second electronic device and receiving, from the second electronic device, data of predicted image and a target point generated by the second electronic device, the predicted image for the target point being generated based on the first report, as claimed. Those skilled in the art would appreciate partitioning the workload between a low latency, low power compute node and a higher latency higher power compute node, thereby providing an improved balance between latency and power (Hicks [0026]).
	Further, Fastert discloses a system, method, and apparatus for content delivery format control. More specifically, Fastert discloses a process 200 which includes a step 202 in which a content source queries a content sink regarding display capabilities. The display capabilities may include display information related to a display resolution of the sink 114 (Fastert [0037]).
It would have been obvious to further modify Parker (in view of Hicks) wherein ii) the first report further includes capability information related to an image processing time of the first electronic device, as claimed. Those skilled in the art would appreciate allowing for the content source and content sink to cooperate, thereby ensuring that content is delivered using a format most appropriate given the content distribution system, source, and sink capabilities (Fastert [0006]).
 Regarding claim 14:
	Parker discloses a first electronic device configured to display AR content, comprising Parker ABSTRACT; Figure 4 and [0015] first electronic device HMD 102 is an AR device): a display (Parker HMD 102 includes a display); and 
 	a controller connected with the display (Parker Figure 2  - application processor 204 is connected to left and right eye displays 112, 114), the controller configured to: 	obtain measurement time information associated with a time when a pose of a user wearing the first electronic device is measured and measurement pose information associated with the measure pose of the user, the measurement pose information a a location and gazing direction of the user (Parker discloses a subprocess 406 which includes determining a head pose and rotation in step 410 corresponding to the claimed location and gazing direction. Parker further discloses obtaining a time stamp at step 414 prior to sending information to compositor); 
 	generate a first report including measurement time information and the measurement pose information (the transmitting of information corresponding to head rotation pose and timestamp at Parker figure 4 414 corresponds to the claimed generating); and  	
 	display an AR image at the target point based on the predicted image (Parker Figure 4 426 – a time warped AR image is displayed based predicted quaternion 1 and quaternion q2).
	Parker does not disclose: i) a transceiver and the controller connected to the transceiver, the controller configured to transmit the first report to a second electronic device and receive, from the second electronic device, data of predicted image and a target point generated by the second electronic device, the predicted image for the target point generated based on the first report; and ii) wherein the first report further includes capability information related to an image processing time of the first electronic device.
	However, Hicks discloses enhanced rendering by a wearable display attached to a tethered computer. More particularly, Hicks discloses transmitting detected information corresponding to position and orientation to the PC in step 406 of Figure 6 when the rate of the head motion is greater than a threshold in steps 404. The PC 110 which receives the orientation and position information renders a next frame and sends the frame back to the HMD 102 for local processing and display (Hicks Figure 6 418; see also [0038]). Hicks further discloses the communication glasses are configured with integrated radios 612 connected to an internal processor (Hicks [0065][0067]).
	It would have been obvious to modify Parker to include:
 i) a transceiver and the controller connected to the transceiver, the controller configured to transmit the first report to a second electronic device and receive, from the second electronic device, data of predicted image and a target point generated by the second electronic device, the predicted image for the target point generated based on the first report, as claimed. Those skilled in the art would appreciate partitioning the workload between a low latency, low power compute node and a higher latency higher power compute node, thereby providing an improved balance between latency and power (Hicks [0026]).
 	Further, Fastert discloses a system, method, and apparatus for content delivery format control. More specifically, Fastert discloses a process 200 which includes a step 202 in which a content source queries a content sink regarding display capabilities. The display capabilities may include display information related to a display resolution of the sink 114 (Fastert [0037]).
It would have been obvious to further modify Parker (in view of Hicks) wherein ii) the first report further includes capability information related to an image processing time of the first electronic device, as claimed. Those skilled in the art would appreciate allowing for the content source and content sink to cooperate, thereby ensuring that content is delivered using a format most appropriate given the content distribution system, source, and sink capabilities (Fastert [0006]).

Claim(s) 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert. 

Regarding claim 8:
	Hicks discloses a method performed by a second electronic device configured to render augmented reality (AR) content (Hicks ABSTRACT; Figure 2– PC 110 correspond to the claimed second device), the method comprising: 
 	receiving, from a first electronic device, a first report including measurement pose information associated with a measured pose, the measurement pose information including a location and gazing direction of the user (Hicks Figure 2 206 – position and orientation data transmitted to device 110 from HMD 102 corresponding to the claimed first electronic device); 
 	determining, based on the first report, a target point when an AR image is displayed (Hicks Figure 2 208; [0036] predicted looking direction of HMD corresponds to claimed target point);
 	 generating, based on the first report, a predicted image for the target point (Hicks Figure 2 208; [0036] the next frame corresponding to the predicted looking direction corresponds to the claimed predicted image); and 
 	transmitting, to the first electronic device, data of the predicted image and the target point (Hicks Figure 2 210).
	Hicks does not disclose: i) the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured, and ii) the first report further including capability information related to an image processing time of the first electronic device.
	However, Parker discloses an electronic display stabilization for head mounted display. More specifically, Parker discloses i) the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured (Parker discloses obtaining a time stamp at step 414 prior to sending information which includes pose and orientation information to the compositor).
	It would have been obvious to modify Hicks such that: i) the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured, as claimed. Those skilled in the art would appreciate the ability for the use of different sampling rates, thereby reducing power consumption and heat generation by the display system (Parker [0020]).
	 Further, Fastert discloses a system, method, and apparatus for content delivery format control. More specifically, Fastert discloses a process 200 which includes a step 202 in which a content source queries a content sink regarding display capabilities. The display capabilities may include display information related to a display resolution of the sink 114 (Fastert [0037]).
It would have been obvious to further modify Hicks (in view of Parker) wherein ii) the first report further includes capability information related to an image processing time of the first electronic device, as claimed. Those skilled in the art would appreciate allowing for the content source and content sink to cooperate, thereby ensuring that content is delivered using a format most appropriate given the content distribution system, source, and sink capabilities (Fastert [0006]).

Regarding claim 18:
	Hicks discloses a second electronic device configured to render AR content (Hicks ABSTRACT; Figure 2– PC 110 correspond to the claimed second device), comprising: 
 	a display (Hicks Figure 1 HMD includes display)
 	 a controller connected to the display (Hicks [0067]) the controller configured to:  	receive, from a first electronic device, a first report including measurement pose information associated with the measured pose, the measurement pose information including a location and gazing direction of the user (Hicks Figure 2 206 – position and orientation data transmitted to device 110 from HMD 102 corresponding to the claimed first electronic device);
 	determine, based on the first report, a target point when an AR image is displayed(Hicks Figure 2 208; [0036] predicted looking direction of HMD corresponds to claimed target point), 
 	generate, based on the first report, a predicted image for the target point (Hicks Figure 2 208; [0036] the next frame corresponding to the predicted looking direction corresponds to the claimed predicted image), and
 	transmit, to the first electronic device, data of the predicted image and the target point (Hicks Figure 2 210).
	Hicks does not disclose: i) a transceiver wherein the controller is connected to the transceiver and the controller is configured to receive the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured; and ii) wherein the first report further including capability information related to an image processing time of the first electronic device.
However, Parker discloses an electronic display stabilization for head mounted display. More specifically, Parker discloses i) the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured (Parker discloses obtaining a time stamp at step 414 prior to sending information which includes pose and orientation information to the compositor).
It would have been obvious to modify Hicks i) a transceiver wherein the controller is connected to the transceiver and the controller is configured to receive the first report including measurement time information associated with a time when a pose of a user wearing the first electronic device is measured, as claimed. Those skilled in the art would appreciate the ability for the use of different sampling rates, thereby reducing power consumption and heat generation by the display system (Parker [0020]).
	 Further, Fastert discloses a system, method, and apparatus for content delivery format control. More specifically, Fastert discloses a process 200 which includes a step 202 in which a content source queries a content sink regarding display capabilities. The display capabilities may include display information related to a display resolution of the sink 114 (Fastert [0037]).
It would have been obvious to further modify Hicks (in view of Parker) wherein ii) the first report further includes capability information related to an image processing time of the first electronic device, as claimed. Those skilled in the art would appreciate allowing for the content source and content sink to cooperate, thereby ensuring that content is delivered using a format most appropriate given the content distribution system, source, and sink capabilities (Fastert [0006]).

Claim(s) 2, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, in view of Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert, and in view of Melkote Krishnaprasad et al; (Publication number: US 2019/0012826 A1), hereafter Melkote Krishnaprasad.

Regarding claim 2:
	Parker (in view of Hicks and Fastert) does not disclose the method of claim 1, further comprising receiving, from the second electronic device, additional information associated with predicted image for correcting the predicted image.
	However, Melkote Krishnaprasad discloses asynchronous time warp with depth data. More specifically, Melkote Krishnaprasad discloses additional information corresponding to depth data which is transmitted from the host device 10 to the wearable display device 15 to permit movement of a user’ field of view toward an object scene (see Figure 1 and [0043 - 0044]). 
It would have been obvious to further modify Parker (in view of Hicks and Fastert) to include receiving, from the second electronic device, additional information associated with predicted image for correcting the predicted image, as claimed. Those skilled in the art would appreciate reducing bandwidth requirement of the split render system.

Regarding claim 3:
	Parker (in view of Hicks, Fastert, and Melkote Krishnaprasad) discloses the method of claim 2, further comprising correcting the predicted image based on the additional information to generate the AR image (Melkote Krishnaprasad [0044]).

Regarding claim 15:
	Claim 15 is similarly rejected for those reasons discussed above in claim 2.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert, and in view of Melkote Krishnaprasad et al; (Publication number: US 2019/0012826 A1), hereafter Melkote Krishnaprasad.



Regarding claim 9:	
	Hicks (in view of Parker and Fastert) does not disclose the method of claim 8, further comprising transmitting, to the first electronic device, additional information associated with the predicted image for correcting the predicted image.
	However, Melkote Krishnaprasad discloses asynchronous time warp with depth data. More specifically, Melkote Krishnaprasad discloses additional information corresponding to depth data which is transmitted from the host device 10 to the wearable display device 15 to permit movement of a user’ field of view toward an object scene (see Figure 1 and [0043 - 0044]). 
It would have been obvious to further modify Hicks (in view of Parker and Fastert) to include receiving, from the second electronic device, additional information associated with predicted image for correcting the predicted image, as claimed. Those skilled in the art would appreciate reducing bandwidth requirement of the split render system.
Claim(s) 4, 5, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, in view of Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert, and in view of Selstad et al; (Publication number: US 2017/0155885 A1), hereafter Selstad.


Regarding claim 4:
	Parker (in view of Hicks and Fastert) does not disclose the method of claim 1, wherein the first report further includes information for reporting an operation result associated with a previous AR image displayed before the AR image is displayed.
	However, Selstad discloses methods for reduced-bandwith wireless 3D video transmission. More particularly, Selstad discloses receiving a user input collected at a hand controller for a user moving an object and time-warping the moving object image element based on the controller-influenced object motion parameter (Selstad [0057]). It would have been obvious to further modify Parker (in view of Hicks and Fastert) wherein the first report further includes information for reporting an operation result associated with a previous AR image displayed before the AR image is displayed, as claimed. Those skilled in the art would appreciate time-warping a moving object such as a controller influenced video game character, thereby reducing judder of a moving object for the wearer.
	
Regarding claim 5:
	Parker (in view of Hicks and Fastert and Selstad) discloses the method of claim 4, wherein the information for reporting the operation result includes at least one of information associated with a previous pose used to display the previous AR image (Selstad [0057] the input is related to controller pose used in displayed the moving object prior to time-warping), information associated with a time when the previous pose is measured, information associated with a time of reception of a previous predicted image associated with the previous AR image by the first electronic device, or information associated with a time when the previous AR image is displayed.

Regarding claim 16:
	Claim 16 is similarly rejected for those reasons discussed above in claim 4.
Regarding claim 17:
	Claim 17 is similarly rejected for those reasons discussed above in claim 5.

Claim(s) 10, 11, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hicks et al; (Publication number: US 2018/0075820 A1), hereafter Hicks, in view of Parker et al; (Publication number: US 2016/0364904 A1), hereafter Parker, and in view of Fastert et al; (Publication number: US 2007/0222779 A1), hereafter Fasert, and in view of Selstad et al; (Publication number: US 2017/0155885 A1), hereafter Selstad.
Regarding claim 10:
	Hicks (in view of Parker and Fastert) does not disclose the method of claim 8, wherein the first report further includes information for reporting an operation result associated with a previous AR image displayed before the AR image is displayed.
	However, Selstad discloses methods for reduced-bandwith wireless 3D video transmission. More particularly, Selstad discloses receiving a user input collected at a hand controller for a user moving an object and time-warping the moving object image element based on the controller-influenced object motion parameter (Selstad [0057]).
	It would have been obvious to further modify Hicks (in view of Parker and Fastert) wherein the first report further includes information for reporting an operation result associated with a previous AR image displayed before the AR image is displayed, as claimed. Those skilled in the art would appreciate time-warping a moving object such as a controller influenced video game character, thereby reducing judder of a moving object for the wearer.


Regarding claim 11:
	Hicks (in view of Parker, Fastert, and Selstad) discloses the method of claim 1, wherein the information for reporting the operation result includes at least one of information associated with a previous pose used to display the previous AR image (Selstad [0057] the input is related to controller pose used in displayed the moving object prior to time-warping, information associated with a time when the previous pose is measured, information associated with about a time of reception of a previous predicted image associated with the previous AR image by the first electronic device, or information associated with a time when the previous AR image is displayed.

Regarding claim 19:
	Claim 19 is similarly rejected for those reasons discussed above in claim 10.
Regarding claim 20:
	Claim 20 is similarly rejected for those reasons discussed above in claim 11.













Allowable Subject Matter
Claims 6, 7, 12, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 6, the prior art does not disclose alone or in combination all the features of the claim. As an example of the prior art Cheng Huang (Publication number: US 2014/0120887 A1), hereafter Huang, discloses a method, system, terminal, and server for implementing mobile augmented reality service. More specifically, Huang discloses a first electronic device (Huang Figure 1 AR terminal 100) connected with a third electronic device (Huang Figure 1 AR server 200) and the third electronic device connected with a second electronic device (Huang Figure 1 AR content server). Huang does not disclose the first report is included in a second report generated by the third electronic device and transmitted to the second electronic device by the third electronic device, and the second report includes capability information related to an image processing time of the third electronic device and information associated with a time of transmission of the second report, as claimed.
Regarding claim 7, claim 7 is dependent on claim 6 and is therefore similarly objected for those reasons discussed above
Regarding claim 12, claim 12 is similarly objected for those reasons discussed above in claim 6.
Regarding claim 13, claim 13 is dependent on claim 12 and is therefore similarly objected for those reasons discussed above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cheng Huang (Publication number: US 2014/0120887 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIHIR K RAYAN whose telephone number is (571)270-5719. The examiner can normally be reached Monday - Friday 9 - 5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 5712727674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIHIR K RAYAN/Primary Examiner, Art Unit 2623